Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 37-58 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application to Duboue et al (EP2712802) in view of the PG-Publications to Naes et al (‘280), Maxwell (‘589) or Jewell (‘383) and patent to Fleure et al (‘900) and the PG-Publication to Woodward et al (‘727).
Duboue et al discloses a method (see Fig. 3) for seismic survey by seismic sensor units (45) at a sea floor (99).  The method includes attaching the seismic units (45) to a cable (40), loading the cable with the seismic units into a node deployer (10), lowering the node deployer (10) into the sea, towing the node deployer above the sea floor (99), deploying the cable (40) with the seismic units (45) at the sea floor (99), collecting seismic data by the seismic units (45), retrieving the cable (40) with the seismic units (45) from the sea floor (99) and unloading seismic data from the seismic units (45).  Fig. 6 of Duboue et al discloses a node deployer that includes a connection device (20) for a towing umbilical cable (50) and a storage (30) for a cable (40) with seismic nodes (45).

Per difference (a), Naes et al, Jewell and Maxwell each teaches an improved autonomous seismic node design or seafloor seismic recorder that provides increased operational parameters, increased seabed coupling and more versatile deployment options over the conventional seismic sensor unit.  Paragraph 0007 of Naes et al, paragraph 0007 of Jewell and Fig. 6A of Maxwell each teaches that autonomous seismic nodes commonly include a recording unit, a memory and a power source.
Per difference (b), Fleure et al teaches (see Fig. 3, col. 3, line 65 – col. 4, line 16) that autonomous seismic recorders (nodes) may be detachably connected together by non-metallic rope segments.  Using such non-metallic rope segments would overcome problems with vibration induced noise and further rope (synthetic rope) has an overall density that is lower than sea water.
Per difference (c), Woodward et al teaches (see paragraph 0026) a system for transferring seismic equipment (seismic nodes) to and from a seismic vessel and a seabed.  Of note is the use of the transfer device (100) used to store the seismic sensor devices (30).  Woodward et al further teaches that the transfer device (akin to the node deployer in Duboue et al) may be configured as a magazine to house and transport the sensor devices (30).

Per claims 38 and 51, it would appear that attaching the seismic nodes (45) to the rope (40) on a vessel and separating the seismic nodes from the rope after retrieval is implicit in the modified method of Duboue et al.
Per claim 40, see Duboue et al, winch (95).
Per claims 41 and 42, deployment of the rope either freely or in a controlled manner is implicit especially when taken in view of paragraph 0034 of Duboue et al.
Per claims 43-45, see Fig. 1 of Duboue et al.
Per claims 46-48, see retrieval line (50) of Duboue et al.
Per claims 49 and 50, see paragraphs 0019, 0024 and 0026 of Duboue et al.
Per claim 52, see Fig. 7 of Duboue et al.
The difference between claim 53 and the structure of Duboue et al is the claim specifies that the storage is a magazine. Duboue et al discloses an open space (see Fig. 1).
In view of Woodward et al, it would have been obvious to one of ordinary skill in the art to further modify the storage of the node deployer of Duboue et al from a free 
Dependent claims 39 and 54-58 are specific to the magazine and would be considered obvious and/or implicit expedients to one of ordinary skill in the art.

5.	Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application to Duboue et al (EP2712802) in view of the PG-Publications to Naes et al (‘280), Maxwell (‘589) or Jewell (‘383) and Fleure et al (‘900) and Woodward et al (‘727) as applied to claim 53 above, and further in view of the PG-Publication to Lennart Tenghamn et al (‘570) or patent to Vageskar et al (‘165).
Per claims 59 and 60, Lennart Tenghamn et al and Vageskar et al each teaches using deflectors and “flaps” for controlling the lateral (horizontal) and vertical (depth) movements of a towed system such that it would have been obvious to one of ordinary skill in the art to have further modified Duboue et al to include such deflectors and/or flaps to better control the towing of the node deployer(s).

6.	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application to Duboue et al (EP2712802) when taken in view of the PG-Publications to Naes et al (‘280), Maxwell (‘589) or Jewell (‘383) and Fleure et al (‘900) and Woodward et al (‘727), as applied to claim 53 above, and further in view of Zachariadis (‘664).
	Per claims 61 and 62, Zachariadis teaches (see col. 4, lines 5-11 and col. 8, line 60 – col. 9, line 14) that it is well-known to provide a towed seismic marine system with .

7.	Claims 63-70 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application to Duboue et al (EP2712802) when taken in view of the PG-Publications to Naes et al (‘280), Maxwell (‘589) or Jewell (‘383) and Fleure et al (‘900) and Woodward et al (‘727), as applied to claim 53 above, and further in view of Thompson et al (‘848).
	Per claim 63, Duboue et al discloses that the node deployer includes a feeding mechanism including a set of rollers and motor for paying out the rope with sensor nodes.  What is not disclosed, and claimed in claim 63, is that the rope is pulled out of the magazine at a speed greater than the vessel speed.
 	Thompson et al teaches a node deployment system that includes paying out a streamer (rope with sensor nodes) at a speed greater than the vessel speed such that it would have been obvious to one of ordinary skill in the art to have further modified Duboue et al to include such deployment speed for the node deployer.  Claim 63 is so rejected.
Dependent claims 64-70 are further obvious over the above noted combination of prior art.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl